Citation Nr: 9910284	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-37 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic 
indigestion.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises from a rating decision of July 1996 from 
the North Little Rock, Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection 
for chronic indigestion and hearing loss.

2.  Evidence received subsequent to the October 1994 decision 
is not new and material.


CONCLUSIONS OF LAW

1.  The October 1994 decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for 
chronic indigestion.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).  

2.  The October 1994 decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for 
hearing loss disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1994 rating decision, service connection for 
chronic indigestion and hearing loss was denied.  The veteran 
was advised of this decision in a letter to him, also dated 
in October 1994.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's October 1994 decision is a final determination and was 
the last decision to address the issue of service connection 
for chronic indigestion and hearing loss disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.

Chronic indigestion

Records received subsequent to the October 1994 decision 
include Department of Veterans Affairs (VA) clinical records 
and examination reports, dated from January 1995 to April 
1998.  These records relate to mental hygiene and general 
medical treatment, including treatment for gastrointestinal 
complaints.  The records reflect evaluation and treatment for 
gastroesophageal reflux disease, hiatal hernia, reflux 
esophagitis, dyspepsia, and Helicobacter pylori.  These 
records are new in the sense that they were not previously of 
record.  However, none of these records indicates that the 
veteran's gastrointestinal problems began during service or 
are related to service.  As such, they are not material to 
the issue of service connection for chronic indigestion.  

The veteran presented testimony at a personal hearing at the 
RO in December 1996.  He testified that his stomach problems 
began during service and that he did not seek medical 
attention until at least a couple of years following service.  
This testimony is new only in the sense that it was not 
previously of record.  However, in making his initial claim, 
the veteran in essence indicated that his gastrointestinal 
complaints were related to service.  Additionally, the 
October 1994 rating decision addressed the incurrence of his 
chronic indigestion in service.  Therefore, the testimony is 
cumulative of contentions previously made and thus not new.  
Additionally, as a lay person, the veteran is not competent 
to offer an opinion as to medical diagnosis or causation of 
his indigestion, and thus his testimony is of little or no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's testimony is also not 
material.

As noted, the evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for chronic 
indigestion.  Either alone or in conjunction with the 
evidence previously of record, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for chronic indigestion is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (1998).


Hearing loss

Records received subsequent to the October 1994 decision 
include VA clinical records and examination reports, dated 
from January 1995 to April 1998.  These records relate to 
mental hygiene and general medical treatment.  An August 1997 
clinical record notes an assessment of otitis externa and 
media.  The record does not address the veteran's hearing 
loss.  The medical records are new in the sense that they 
were not previously of record.  However, none of these 
records indicates that the veteran's hearing loss began 
during service or is related to service.  As such, they are 
not material to the issue of service connection for hearing 
loss disability.  

The veteran presented testimony at a personal hearing at the 
RO in December 1996.  He testified that his hearing problems 
began following a mortar attack and return artillery fire.  
This testimony is new only in the sense that it was not 
previously of record.  However, in making his initial claim, 
the veteran in essence indicated that his hearing loss was 
due to service.  Additionally, the October 1994 rating 
decision addressed the incurrence of hearing loss in service.  
Therefore, the testimony is cumulative of contentions 
previously raised and thus not new.  Additionally, as a lay 
person, the veteran is not competent to offer an opinion as 
to medical diagnosis or causation of his hearing loss, and 
thus his testimony is of little or no probative weight.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the veteran's testimony is also not material.

As noted, the evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for hearing loss 
disability.  Either alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for hearing loss disability is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (1998).


ORDER

1.  New and material evidence has not been received and the 
claim for service connection for chronic indigestion is not 
reopened.
2.  New and material evidence has not been received and the 
claim for service connection for hearing loss disability is 
not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

